 ISAAC'AND VINSON SECURITYSERVICESIsaac andVinson Security Services,Inc.andInterna-tionalUnion, United Plant Guard Workers ofAmerica, Ind. Case 15-CA-3996December 28, 1973SUPPLEMENTAL DECISION ANDORDERBY MEMBERSJENKINS,KENNEDY AND PENELLOOn October 21, 1971, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding, finding,inter alga,that Respon-dent had violated Section 8(a)(3) and (1) of theNational Labor Relations Act, as amended, bydiscriminatorilydischarging guards Brister, Fair-banks, Jordan, Rhoden, and Walker.' The Boardordered that they be reinstated and made whole forany loss of earnings suffered by reason of thediscrimination against them. On November 24, 1972,theUnited States Court of, Appeals for the FifthCircuit issued as a mandate its judgment enforcingthe Board's Order in full.2Thereafter, on June 1, 1973, the Regional DirectorforRegion 15 issued and served on the parties aBackpay Specification andNotice of Hearing.Respondent filed an answer on June 20, 1973. OnJuly 24 and 25, 1973, a hearing was held beforeAdministrative Law Judge David S. Davidson for thepurpose of determining the issues and the amounts ofmoney due under the Backpay Specification.On September 28, 1973, Administrative Law JudgeDavidson issued the attached Supplemental Decisionin this proceeding. Thereafter, the General Counseland Respondent filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.3SUPPLEMENTAL ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Isaac and VinsonSecurity Services, Inc., New Orleans, Louisiana, itsofficers, agents, successors, and assigns, shall take the47action set forth in the Administrative Law Judge'srecommended Order.IIsaac and Vinson Security Services, Inc.,193 NLRB 847.2 Judgment(entered October13, 1972)unpublished.Opinion,issuedSeptember21, 1972, 467 F 2d 213Petition for rehearing denied, November16, 1972. The court'smandate was subsequently recalled and stayed, andwas reissuedon April 3, 19733As the record,exceptions,and briefs adequately present the issues andpositions of the parties,the Respondent'srequest for oral argument ishereby deniedSUPPLEMENTAL DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: OnOctober 21, 1971, the Board issued its Decision and Order'finding that Respondent had discriminatorily dischargedguards Earl T. Brister, John H. Fairbanks, Carroll Jordan,Everett E. Rhoden, Sr., and Todd Walker in violation ofSection 8(a)(1) and (3) of the Act. The Board ordered thatthey be reinstated and made whole for any loss of earningssuffered by reason of the discrimination against them. TheBoard's Order was subsequently enforced by the UnitedStates Court of Appeals for the Fifth Circuit.2 Controversyhaving arisen over the amounts of backpay due under theterms of the Board's Order, on June 1, 1973, the RegionalDirector for Region 15 issued a Backpay Specification andNotice of Hearing. On June 20, 1973, Respondent filed itsanswer.A hearing was held before me at Monroe, Louisiana, onJuly 24 and 25, 1973. At the conclusion of the hearing oralargument was waived and the parties were given leave tofilebriefswhich have been received from the GeneralCounsel and Respondent.Upon the entire record in this case, including myobservation of the witnesses and their demeanor, I makethe following:FINDINGS AND CONCLUSIONS1.ISSUES AFFECTINGMORETHAN ONE CLAIMANTA.The Application of the Backpay FormulaAlthough Respondent does not dispute generally themethod for computing gross backpay used in the backpayspecification, in its answer Respondent contends that theformula was improperly applied in computing the backpayfor the first quarter of the backpay periods for each of thediscriminatees.As none of the discriminatees were dis-charged at the beginning of a calendar quarter, for theinitialquarterof each backpay period the RegionalDirector computed gross backpay on the basis of theaverage hours worked by Respondent's guards for that partof the quarter which followed the discriminatory discharge.For example, in the case of Brister the Regional Directordetermined that , Brister'sbackpay period began onOctober 9, 1970, that 555 average hours were worked by1193 NLRB 847.2467 F 2d 213.208 NLRB No. 33 48DECISIONSOF NATIONALLABOR RELATIONS BOARDguards from October 9 through December 31, 1970, andthatBrister'sgross backpay for that period was $971.3Brister'sbackpay was then reduced by interim earnings forwork performed by him between October 9 and December31.Respondent contends that the Regional Director shouldhave computed gross backpay on the basis of all averagehoursworked during the entire first quarter of eachclaimant's backpay period and should then have deductedallearnings received from Respondent during thosequarters as well as from other sources. Thus, in the case ofBrister,Respondent contends that Brister's gross backpayshould have been determined by computing his grossearnings on the basis of 653 hours, the average hoursworked by all the guards during the entire last quarter in1970, and that his gross backpay should have then beenreduced by earnings he received from Respondent duringthat quarter before his discharge4 as well as by his earningsfrom other sources. Respondent contends that this methodof computation is required by theWoolworthformula.5However, theWoolworthcase provides specifically for-themethod followed by the Regional Director in this case,6and the application of the formula in the Specification isconsistent with long-established practice and the remedyprovided in the Board's initial Decision and Order in thiscase.Accordingly, I reject this contention of Respondentand its similar contention, first advanced in its brief, as tothe computation for the final quarter of each backpayperiod.B.The AvailabilityofWork forWalker and BristerDuring the Backpay PeriodWith respect to claimants Walker and Buster, Respon-dent contends that their backpay should be tolled as ofNovember 13, 1970, because they would have been laid offat that time if they had not previously been discharged.Walker was discharged on October 5, 1970, and Bristerwas discharged on October 9. Although Respondentcontended that both were discharged for cause, the Boardfound in the initial decision that they were dischargedbecause they had signed a letter complaining about theirwages and working conditions and because it wassuspected that they either had or were about to join aunion.The Board further found that before Walker'sdischarge from August 23 through September 19 Walkerhad been discriminatorily assigned to a post whichrequired extensive walking despite Respondent's knowl-edgethatWalker had a bad leg, that Walker performedthis job until September 19 when he was no longer able todo so, and that his job and pay were effectively terminatedon September 19 when he could no longer perform the taskdiscriminatorily assigned to him.On November 14, 1970, Rhoden and Jordan wereterminated allegedly because of a reduction-in-force. In the3Multiplying 555 by $1 75,Brister's rate4Although Respondent's answer set forth amounts which it claimsshould be deducted From the first quarter gross backpay of each of theclaimants as earningsreceived from Respondent during those quarters, noevidence was presented to establish those amounts5F W Woolworth Company,90 NLRB 2896 90 NLRB at 292-293original proceeding there was evidence that on November11, 1970, Olinkraft, for whom Respondent provided guardservices, instructed Respondent to reduce the number ofguard hours in its plant by 126 per week and that thereafteruntil the time of the initial hearing guard hours were in factdrastically reduced. However, the Board found merit in theallegation of the complaint that Rhoden and Jordan werediscriminatorily selected for layoff and were not chosen forthe reasons stated by Respondent's supervisor captain,Faulk, in his testimony at the initial hearing.Respondent now contends that if Walker and Brister hadnot been previously discharged, they would have been laidoff on November 13 in the reduction-in-forcebecause theywould have been the two least senior guards in the unit andtheir layoff would have been justified by their lack ofseniority, inexperience, and evidence that they were theleast qualified guards and committed violations of compa-ny policy more than other guards. Respondent introducedno evidence in support of this contention at the backpayhearing but relies on the evidence adduced at the initialhearing.Respondent took the position at the initial hearing that itnever observed any rule or principle of seniority todetermine retention rights during a layoff, and in fact theevidence established that two guards with less senioritythanWalker or Brister were retained at the time of thelayoff and another junior guard was transferred into theOlinkraft guard group after the layoff. With respect toWalker the only deficiency to which Respondent points inhis record is his absence from work after September 19,1970, which the Board found was caused by his discrimina-tory assignment to a post he was physically incapable ofperforming. In these circumstances this absence cannot beconsidered as an nondiscriminatory factor which wouldhave justified his layoff if he had not been previouslydischarged. In the case of Brister the Board in its originaldecision rejected testimony then offered to support hisdischarge but which is now relied on to support thecontention that he would have been laid off.7 There is noevidence as to the experience or qualifications of Walkerand Brister relative to other guards who were not laid offsI find that Respondent has failed to establish its defensethatWalkerand Bristerwould havebeenlaid off onNovember 14, 1970, if they had not been previouslydischarged.C.Unemployment CompensationRespondent contends that the backpay of Fairbanks andRhoden should be diminished by amounts they received inunemployment compensation payments during 1970 and1971 because they allegedly fraudulently concealed earn-ingswhile they were collecting unemployment compensa-tion.Respondent concedes that unemployment compensa-tion is not ordinarily set off against backpay but contends7The initial decision indicates that alleged falsification of a report withwhich Respondent in its brief now charges Brister was in fact attributed toFairbanks in the testimony8An exhibit introduced at the initial hearing indicates that after thelayoff there were 15 or 16 guards employed by Respondent at the Ohnkraftplant ISAAC AND VINSON SECURITY SERVICESthat credit should be allowed where such payments havebeen received as a result of fraud because Respondent'sunemployment insurance rates are adversely affected as aresultof thefraud.At the hearing I refused to permitlitigation of this issue. I adhere to that ruling and find thatthe question of the alleged fraud by Fairbanks and Rhodenis better left for forums more appropriate for that purpose.9II.THE INDIVIDUAL CLAIMSA.Earl T.Brister1.The date of tolling of Brister's backpayThe specification alleges that Brister's backpay periodended on December 18, 1971, the day before he wasreinstated.Respondent in its answer contends that Brister'sbackpay period ended on December 1, 1971, when itoffered him reinstatement.On December 1, 1971, Respondent's attorney mailedBrister a letter stating that his position was being held forhim and that he was being offered unconditionalreinstate-ment to his former position. The letter concluded:Please let me know within five (5) days of your receiptof this letter whether you desire to come back to workand if so when you will be available. If I do not hearfromyouwithin the five (5) days mentioned above or ifyou are not available within a reasonable time I shallassume that you are not interested in returning and willproceed to fill the position.On December 7 Brister replied by letter that he acceptedthe offer of reinstatement and would be available for workon December10. Bristerreceived no reply to this letter. OnDecember 19 on his own initiative he reported for workand was permitted to work thereafter.InAmericanManufacturing Company of Texas,10theBoard held, "It is settled that the backpay period is tolledon the date of actual reinstatement, on the date of rejectionof the offer, or in the case of discriminatees who did notreply on the date of the last opportunity to accept the offerof reinstatement."Here Respondent's letter set no reporting date. Bristerpromptly replied and indicated almost immediate availa-bility for employment. He heard nothing further until hereportedfor work.In these circumstances,I find that thedate of actual reinstatement which was used in the backpayspecification was the appropriate date for tolling Brister'sbackpay.2.Brister's efforts to obtain interim employmentRespondent contends that Brister did not make adiligent search for interim employment throughout theperiod between his discharge and his reinstatement andthat he should therefore not be granted any backpay. Theonly evidence as to this issue was the testimony of Bristeron cross-examination by Respondent. That testimonyshows that Brister registered with the Louisiana StateEmploymentService onOctober 14, 1970, and thereafter9 SeeLiberty ScrapMaterials Inc, etc,152 NLRB 480, 485,enfd. 64LRRM 2686(C.A. 6, 1967),Gullett GinCompany,Inc v N L RB,340 U.S.361.49visited the employment office each week seeking employ-ment.He also registered with the Veterans AdministrationEmployment Office. During the week after his dischargeBnstervisited Friday's Used Carlot in Monroe and soughtemployment as a salesman from Friday who was a lifelongfriend.BristervisitedFriday seeking employment anumber of times during the backpay period,but Fridaynever offered hima job.In December 1970, Buster visitedanother used car lot two or three times unsuccessfullyseeking employment there.Brister also kept in contact withthe other employees who had been discharged by Respon-dent concerning job opportunities and in December,through claimantToddWalker,was referred to a tempo-rary 2-day job at Bayou Knits which he took.In January 1971, Brister was referred by the LouisianaState EmploymentService to ajob at Union Compress butwhen Brister applied he was told the job was filled.He lefthis name,address, and telephone number in the event thatanother opening arose.Also in'January 1971, Bristersought employment in the maintenance parks departmentfor the city of West Monroe.He was told there were noopenings for jobs which he could do. In mid-February1971,Brister again sought employment with thecityofWest Monroe and received similar response.About thattime he visited K-Mart but was told thattheywere nottakingapplications.Inmid-March he again soughtemployment with the city of West Monroe. In June or Julyhe inquired about a job with Pinkerton Guard Service butwas told that the job was filled.In August or September hesought a job as a guard with Vanguard Paper Company inWest Monroe and was told that that job was filled. InSeptember and November 1971, he sought employmentwith General Motors Acceptance Corporation repossessingcars on a contract basis. He was advised that there were noopenings.During the period between October 9, 1970, andDecember 19, 1971, Brister worked only 2 days as atemporary employee for Bayou Knits.Brister was58 years oldand suffered from somephysicaldisabilitiesofwhich officials of the Louisiana StateEmployment Service and the Veterans EmploymentServicewere aware.He was a plumber by trade andworked for the Umted States Government for 17 years. Heretired from the government in February 1969, as a resultof an on-the-job back injury.Respondent contends that Brister did not make adiligent search because he visitedonly asmall number ofpotential employers over the period he was unemployed,because he worked only 2 days during that period, incontrastwith the other claimants who found moresubstantial employment, and because wherever he went heannounced himself as disabledand therebyextinguishedany possible interest in him as a potential employee.In a backpay proceeding the burden is on the GeneralCounsel to show the gross amount of backpay due. Whenthat has been done,the burden is on the Respondent to10 167 NLRB 520, 521 50DECISIONSOF NATIONALLABOR RELATIONS BOARDshow willful loss of earnings or other facts to diminish theRespondent's liability.llUncertaintymust be resolvedagainstRespondent who made the uncertainty possible,and the backpay claimant must receive the benefit of anydoubt.12Here there is no evidence to show that during thebackpay period there were any sources of actual orpotentialemployment for Brister which he failed toexplore, and there is no evidence that he rejected any offersof employment. The fact that other claimants may havebeenmore successful than Brister in finding otheremployment is not evidence of lack of diligence onBrister'spart.13While Respondent points to the fact thatBristertold employment service officials and others of hisphysical limitation as evidence that he was not diligent inseeking employment, there is nothing in Brister's testimonyto indicate that he did so in order to assure that he wouldnot get a job. Brister had disclosed his condition toRespondent when he applied for employment there andclearly he was not expected to conceal his condition inorder to obtain employment. Absent any evidence fromthose to whom Brister spoke about employment that he didso in a fashion calculated to discourage any considerationof him as an applicant, I cannot conclude thatBrister'sefforts to obtain employment were a sham. I find thatRespondent has not established that Brister failed to makea diligent effort to obtain interim employment andconclude thatBrister isentitled to backpay in the amountset forth in the specification. 14B.John H. FairbanksThe principal challenges to the backpay specificationwith respect to Fairbanks go to the method of computationof his first quarter earnings and his alleged fraudulentunemployment compensation claim, both of which havebeen rejected above. The backpay specification includes adeduction from interim earnings for expenses incurredseeking employment during the 9-week period betweenFairbanks' discharge on October 8 and the time he startedworking as an independent contractor in December 1970.Those expenses are supported by Fairbanks' testimony andwill be allowed as a deduction from interim earnings. I findthat Fairbanks is entitled to backpay in the amount setforth in the specification as amended at the hearing.15C.Carroll JordanThe issue as to Jordan is whether the backpay specifica-11Mastro Plastics Corporation, etc,136 NLRB 1342, 1346-47, enfd asmodified 354 F.2d 170 (C.A 2, 1965), cert. denied 384 U S 972 (1966)12SouthernHousehold Products Company, Inc.,203 NLRB No. 13813International Trailer Company, Inc., etc,150 NLRB 1205, 1218. In factonly two of the five claimants found substantial employment as guardsduring the backpay period. One other claimant worked at tasks for whichthere is no showing that Brister was qualified14There is no evidence to support the allegation in Respondent's answerthatBristerwas fired for cause by Bayou Knits in December 197015The specification was amended to reflect increased interim earningsby Fairbanks during the first quarter of 1971 As a consequence thereof,Fairbanks' net backpay for that quarter was reduced by $56 and the totalnet backpay claim was changed to $1,79416 Jordan's testimony was the only evidence offered as to the dates of histion fails to deduct all interim earnings from his grossbackpay.About 6 weeks before Respondent terminated Jordan, hestarted to work at Buddy's Discount Grocery on a part-timebasiswhile he continued to work full-time forRespondent. He worked at Buddy's 3 to 4 hours a day,usually between the hours of 5 and 9 p.m. His averageweekly earnings from this job during that period wereapproximately $37 a week.After his discharge Jordan continued to work part-timeat Buddy's until around December 1, 1970. At that time hetransferred to another store known as Hogan's Supermar-ket under the same ownership as Buddy's. At Hogan'sJordan worked full time 5 days a week. His hours wereMonday from 5 a.m. to 4 p.m., Wednesday from 7 a.m. to4 p.m., Thursday from 10 a.m. to 9 p.m., Friday from 7a.m. to 7 p.m., and Saturday from 10 a.m. to 9 p.m.In July 1971, Jordan left Hogan's to go to work forBrookshire Grocery Company at a higher rate of pay. Heremained there until around November 1, 1971, when hewas laid off in a reduction-in-force.16After leaving Brookshire Jordan looked for work forabout a week and a half and then went to work for RoseOilCompany wherehe remaineduntilNovember 30.Thereafter he worked for Wackenhut Corporation duringthe first or second week in December and during thesecond week in December he went back to work forHogan's Supermarket.In the backpayspecificationfor the period that Jordaninitiallyworked at Buddy's and Hogan's Supermarket theRegional Director showed as Jordan's interim earnings thedifference between his gross earnings at those stores andthe amount of $37 a week he had earned when he workedpart-timeatBuddy's prior to his discharge. In thespecification as issued,no credit was given Respondent forany interim earnings by Jordan in the last quarter of 1971attributable to employment at Rose Oil, Wackenhut, orHogan's Supermarket. However, after Jordan testified, thespecification was amended to reflect interim earnings of$171 at Rose Oil from November 10 to November 27, 1971,the date backpay was tolled.Respondent contends that all of the earnings received byJordan from Buddy's and Hogan's should be deductedfrom his gross backpay in the appropriate quarters up tothe time that Jordan left Hogan's in July 1971. Respondentfurther contends that all of Jordan's earnings from RoseOil,Wackenhut, and Hogan's should be deducted from hisgross backpay for the fourth quarter in 1971.Second job earnings normally are not considered asinterim employment and showed considerable confusion. He initiallytestified he was laid off"around September,October or September,the lastof October or the first of September" He further testified that he did notwork at Brookshire in October However he was subsequently recalled andtestified that he had discovered a paycheck stub from October whichrefreshed his recollection and that he worked through the week endingOctober 30,1971The check stub was available at the hearing forinspectionitisapparent that Jordan in his initial testimony wassubstantially confused as to the dates of his employment in late 1971 Inlight of Jordan's testimony as to how he refreshed his recollection and in theabsence of any evidence from any other source,Ifind that his testimonyafter recall is entitled to greater reliance than his initial testimony in thisregard. ISAAC AND VINSON SECURITYSERVICESinterim earnings to be deducted from gross backpayparticularly where as here the claimant held a second jobprior to his discharge.Where a part-time job has beendeveloped to a full-time job after discharge the Board hasalso excluded from interim earnings that portion whichreflectswhat the claimant would have continued to earnfrom his part-time second job if he had not beendischarged from his full-time job.17Here Jordan continuedto work part time for about 2 weeks after his discharge andthen transferred to another store under the same ownershiptowork full time. It is apparent from his hours at thesecond store that the transfer made it impossible for him tocontinue at his part-time job at the first store. There is noevidence to indicate that Jordan's part-time job at Buddy'swould not have continued indefinitely if he had not beendischarged by Respondent.Accordingly I conclude thatthe exclusion from interim earnings of $37 a week for theperiod that Jordan worked at Buddy's and Hogan's fromthe time of his discharge until July, 1971, was proper.With respect to Jordan's earnings during the fourthquarter of 1971, Respondent contends that because Jordanat one point testified that he was employed by Hogan's atthe time he was offered reinstatement and was previouslyemployed by Rose Oil and Wackenhut all his earningsfrom those employers should be deducted as interimearnings.As set forth above,the burden is on Respondent to showdiminution of gross backpay as a result of interim earnings.Thus, it was Respondent'sburden to show that Jordan'searnings from those sources were attributable to thebackpay period.While Jordan'sinitial testimonywasinconsistent with his testimony when recalled,itwas clearthatJordan's initial recollection of the dates of hisemployment was confused and that his testimony whenrecalled after refreshing his recollection was entitled toreliance.Respondent introduced no evidence from anyindependent source to contradict Jordan's testimony onrecall and did not seek any opportunity to conduct afurther investigation after hearing Jordan's testimony. Ifind that Respondent has not proved that Jordan's interimearningsattributable to the fourth quarter of 1971exceeded the amounts set forth in the specification asamended at the hearing.The backpay specification shows a credit for transporta-tion expenses attributable to Jordan'semployment atBrookshire for 8 weeks during the fourth quarter of 1971.On the basis of Jordan's testimony as to the date he leftBrookshire the General Counsel concedes in his brief thatthe allowance for expenses should be limited to the first 4weeks of that quarter. Jordan's testimony otherwisesupports the mileage claimed in the specification based onthe increased distance he traveled each week to work atBrookshire.Accordinglythe deduction for expenses duringthe fourth quarter of 1971 is reduced to $7 and the amountof Jordan's net backpay for that quarter is changed to $207reflecting that change and the amendment to the specifica-tion at the hearing.On the basis of the above findings I conclude that51Jordan is entitled to net backpay in the amount of $1,054plus interest accrued to the date of payment.D.EverettE.Rhoden, Sr.1.Rhoden's efforts to obtain interim'employmentRhoden was 57 years old at the time of the hearing. Atone time he had worked as an automobile mechanic beforehe was employed by Respondent but he had been forced togive up that kind of work because of arthritis and bursitis.The kinds of work which he could perform were limited byhis physical condition and education.After Rhoden was laid off by Respondent he went to theLouisiana Employment Service and was told that there wasnothing then available for which he could qualify.Rhodencontinued to visit the employment service office thereafteronce or more a week and also periodically contacted it bytelephone to inquire about the availability of jobs. Rhodenalso kept in touch with the other backpay claimants in thiscase and with friends to learn whethertheyknew of anyjob openings.He also read the newspapers daily.Rhoden testified that during December 1970 he appliedfor employment at several places but could not remembertheir names.He was able to name some places that hevisited at other times during the period of his employment.During the summer of 1971 he heard that InternationalPaper was looking for guards at a plant in Bastrop,Louisiana, about 20 miles from Monroe.He went there butwas told that the opening was filled and that they were nottaking applications.Rhoden answered a newspaper ad fora guard job at Capital Warehouse but that job was alsofilled before he applied.He visited K-Mart and Barker'sStores in Monroe looking for security guard work but wastold that theyhad no openings and were not takingapplication.Rhoden also looked for work as a fillingstation attendant in two stations in Monroe and soughtlight delivery work at several employers in the area whomhe named,as well as at places the names of which he couldnot remember.Ultimately,inNovember 1971, he wasreferred to a G.C.Murphy warehouse by the LouisianaEmployment Service and accepted the job there as asecurity guard shortly before Respondent offered himreinstatement.Rhoden was not offeredany other jobduring the backpay period and was never referred to anyplace where he refused a job.During the period he wasunemployed only G.C.Murphy and one other employeraccepted written applications from him.For some years prior to his layoff by RespondentRhoden had sold insurance in his spare time while holdingother full-time jobs including his job with Respondent.During the backpay period Rhoden continued to sellinsurance.His gross receipts from those sales during thecalendar year 1971 were approximately double his averagegross receipts from that source for the 3 previous years.Rhoden testified that during the backpay period wheneverhe had leads for prospective purchasers he pursued them.He usually visited prospects once or twice a week and atmost three or four times a week.He sold insurance mostlyin farming areas within a radius of about 100 miles around17Lee Cyclinder Divisionof Golay & Co,Inc,184 NLRB 241, enfd 447F 2d 290(C.A 7, 1971). 52DECISIONSOF NATIONALLABOR RELATIONS BOARDMonroe. Very few of his contacts were in Monroe or westof Monroe.Respondent contends that the testimony of Rhodenshows that his efforts to obtain employment were few andfar between and that he devoted his time instead to sellinginsurance. The only evidence offered to meet Respondent'sburden to show that Rhoden did not diligently seek workwas that adduced on cross-examination of Rhoden. Therewas no evidence offered to show that there were any jobsavailable for which Rhoden failed to apply and for whichhe reasonably should have made application. Rhoden'sage, education, and physical limitation necessarily limitedthe kind of jobs which he could perform. His uncontradict-ed testimony shows that he kept in regular communicationwith the employment service and that when he learned ofpossible openings he explored them. There is no inconsis-tency betweenmaking an effort to secure full-timeemployment and continuation of Rhoden's insurancesellingactivity even on an expanded basis during thebackpay penod.is The small number of employers thatRhoden could recall making application with and thefailure to recall the names of some employers is notsufficient to carry Respondent's burden in the absence ofevidence that he failed to pursue reasonable possibilitiesand in the light of the evidence that he regularly visited theemployment service, that he declined no jobs, and that hepursued job leads he obtained. I find that Respondentfailed to establish that Rhoden did not make a diligentsearch for employment during the backpay period.2.Rhoden's earnings from his insurance businessThe question remains whether Rhoden's gross backpayshould be reduced because of earnings attributable to hispart-time insurance business. As set forth above, whenwork at a second job is expanded during the backpayperiod the Board normally deducts as interim earnings theincrease in earnings above the amount previously attribut-able to the part-time job. However, on the basis ofRhoden's income tax returns which showed a loss from thesale of insurance during the backpay period the RegionalDirector deducted nothing from Rhoden's gross backpayas interim earnings from that source during the entirebackpay period. Respondent contends that Rhoden couldnot properly claim a loss from his insurance business andthat it is entitled to a substantial credit against Rhoden'sgross backpay.The basis for the claim that Rhoden lost money from hisinsurance business is a deduction shown on his tax returnfor 1971 for 35,000 miles traveled in connection with hisinsurance business.18Mel Croan Motors, Inc,174 NLRB 1189,1191-9219During the year 1971 Rhoden had two cars and deducted the mileageof both of them. He testified that his daughter also had a car which she andhis wife used for their personal needs.20 Itisunnecessary to consider in this proceeding whether the deductionclaimed on his return was proper for income tax purposes21 I reject Respondent's contention that Rhoden's testimony indicatesthat he adjusted his mileage figure to offset his gross receipts The testimonyon which Respondent relies merely indicates that Rhoden did not keeptrack of actual expenses and claimed a mileage deduction to save thepaperwork of keeping track of actual car expenses22 In computing this average I have excluded an income item in 1970shown both on Rhoden's tax return and a supportinginformationreturn asRhoden testified that he kept no record of the trips hemade to sell insurance other than reports he sent toinsurance companies when he was successful in makingsales.He estimated that he sold insurance to about 25percent of the prospects he visited. His method ofdetermining hismileagewas to record his odometerreading at the beginning of each calendar year. He gavethose figures to his accountant who usually deductedRhoden'sentiremileage for the year as a deductibleexpense. i9Rhoden's testimony thus indicates that he claimed all hismileage as an expense attributable to his insurancebusiness.His testimony otherwise, however, warrants theinference that for purpose of determining his interimearnings in this proceeding not all of his mileage should beconsidered as attributable to this business.20 Thus Rho-den's estimate of the number of visits he made to prospectseach week and the places named by him or his records asplaces he visited make the average of 675 miles a weekclaimed on the tax return unduly high.The absence of complete records or a reliable recollec-tion of Rhoden's trips makes the task difficult but notimpossible. As Rhoden's tax returns for the 3 years prior tohis discharge are in evidenceit ispossible to determineboth his average gross receipts and his average mileageclaimed in prior years. Since both Rhoden's gross receiptsand his mileage increased substantially in 1971, it isreasonable to infer that the increase in mileage wasattributable to the increase in Rhoden's efforts to sellinsurance?iA reasonable measure of the increment ofRhoden's net earnings from insurancesalesis the differ-ence between theincreasein his gross receipts and the costattributable to his increasedmileage,the only expense ofdoing business claimed by Rhoden. Rhoden's tax returnsfor 1968, 1969, and 1970 show that Rhoden's averagereceipts for these years were $1,736.22 Those returns alsoshow average mileage of 23,500 miles.23 Rhoden's returnfor 1971 shows gross receipts of $3,496 and mileage of35,000miles.Thus, I find that $1,760 represents theincrease in Rhoden's gross income from insurance salesattributable to the increase in his effortsto sellinsuranceduring the calendar year 1971 and that $1,150 representsthe increase in his travel expenses attributable to thosesales.24From these figures I conclude that the netdeductible interim earnings attributable to the increase ofRhoden's insurance sales for 1971 was $610. As the partiesstipulated that such earnings should be divided evenly overthe calendar year, I find that Rhoden had net interimearnings of $152 per each calendar quarter of 1971. As thelast 5 weeks of the last quarter of 1971 are excluded fromdividendsAlthoughRespondentcontends that thisitem constitutedadditional income fromsales,there is no evidence to support thatcontention As Rhoden's incomefrom insurancesales in 1970 was below theaverage for the 3 years, I find that no portion of it should be deemed interimearnings for the period he was unemployed in 1970.23 In 1970, unlike other years, the return showed both a total mileagefigure anda lesser amountclaimed as deductible In the light of Rhoden'stestimony I have interpretedthe figuresshown in 1968, 1969, and 1971 astotalmileageand used the higher figure shown for 1970 in determining theaverage24Mileage expenseis computedat the rateof 10 cents a mile, the figureused elsewherein the Specification. ISAAC AND VINSON SECURITY SERVICESthe backpay period, on the basis of the stipulation theamount of deductible interim earnings for that quartermust be reduced to $94.Accordingly I find that Rhoden's net backpay should bereduced from that set forth in the backpay specification by$152 for each of the first three quarters of 1971 and by $94for the last quarter of 1971, reducing Rhoden's netbackpay for the entire period to $3,939 plus interestaccrued to the date of payment.E.ToddWalker1.The effect of Walker'stermination from aninterim jobAfterWalker's discharge by Respondent he first foundinterim employment as a security guard with OuachitaIndustries during December 1970.25 Walker remained onthat job untilMay 26, 1971, when he was mailed atermination slip notifying that he was terminated becausehe had been absent from work for 3 or 4 days.Although Walker conceded that he received a termina-tion slip, he denied that he was discharged and testifiedthat he had quit in order to go into the moving businesswith a brother-in-law and had so informed a foreman orsomeone elseinauthority atOuachita.Despitemyimpression that Walker testified with commendable frank-ness and candor with respect to other aspects of histestimony, I find it difficult to credit his testimony that hegave notice that he was leaving. Walker concededly did notgive any notice to Calvin Pipes, his supervisor at Ouachita.He explained this omission on the ground that he neverwent to Pipes for anything but dealt with a member of thefamily which owned Ouachita. Yet he also conceded thathe did not recall notifying any of the owners that he wasleaving. Even accepting Walker's testimony that there wasconfusion and turmoil at Ouachita at the time he left, Ifind it impossible to believe that Walker, who wasconsidered as head guard at Ouachita, would have givennotice to persons he could not identify rather than to thosewith whom he normally dealt.The moving business never materialized, according toWalker, because the financial end didn't work out. Walkertestified that he learned definitely that the financing hadfallen through on June 1 and that he had an inkling that itwould not work out before that. After learning that thebusiness venture had fallen through Walker again soughtemployment, and in mid-June started to work for DumasAir & Heating. As a result of Walker's combinedinterimearnings from Ouachita and Dumas from April throughJune 30, 1971, no net backpay is claimed for Walker forthis quarter.Respondent contends thatWalker's gross backpay2sWalker did not receive his first paycheck until after January 1, 1971,and his earnings from this employment have been considered to havecommenced in the first quarter of 197126See Mastro Plastics Corporation, supra27Harvest Queen Mill & Elevator Company,90 NLRB 320, 327 See alsoAmericanManufacturing Company of Texas,167 NLRB 520, 527;McCannSteel Company,203 NLRB No 11528 SeeMastro Plastics Corporation,145NLRB 1710, 1713, enfd asmodified 354 F 2d 170 (CA 2, 1965), cert denied 384 US. 1342 (1966).29Walker had recently been laid off from other interim employment and53should be reduced by the earnings he would have receivedifhe remained employed at Ouachita. However, assumingthatWalkermight have handled his departure fromOuachita in a more business-like fashion, Respondent hasnot established that Walker willfully lost interim earningsby leaving his job with Ouachita. 26 There is no evidence tocontrovertWalker's testimony' that he left the job withOuachita in order to go in business with his brother-in-lawand that the venture failed because the financing did notwork out. Absent special circumstances, it is to bepresumed that one who leaves a job for self-employmentexpects thereby to improve his financial position.2rMoreover,when the financing for his business fell throughWalker promptly sought and found new employment andhis net interim earnings for this calendar quarter exceededhis grossbackpay.In these circumstances,I find no meritin Respondent's contention that Walker's backpay shouldbe reduced because of the circumstances under which heleft his job at Ouachita.282.The offerof reinstatementtoWalker inJanuary 1972By letterdated January 13, 1972, Walker received thefollowing letter from Respondent's attorney.29In connection with our telephone conversation ofthisweek, please report to Dr. S.I. Courtman, 417Wood Street, Monroe, Louisiana for a physical onMonday, January 17th at 10:00 A.M. to see if you areeligible to return to work as a guard for Isaac & VinsonSecurity Services, Inc. at the Olinkraft Plant in WestMonroe, Louisiana.Ifyou pass the physical, then your job will bereinstated.After we have received a report from Dr. Courtmanwe will be in touch with you concerning your return towork.On January 18, 1972, Dr. Courtman examined Walkerand told him that he was physically fit to return to work asa security guard for Respondent. He also asked Walker tosign a release before he left.When Walker read the release which has been dictatedby the doctor and typed by his secretary, Walker told thesecretary he would not sign it, and wrote a more limitedrelease which he told the secretary he would be willing tosign. She told him to call later to see if it was typed andready for him to sign. Walker spoke to her once thereafterwhen she said it was not ready, tried to reach her oncemore without success, and made no further effort to signthe release 30had spoken to Respondent'sofficials on January 7, apparently for thepurpose of seeking employment.soWalker so testified,and I have credited him Dr Courtman testifiedthat the release which he dictated was identical in scope and substantiallyidentical in form to the release which Walker said he wrote to replace abroader release which he testified had been prepared for him to signAlthough there is no reason to question Dr. Courtman's veracity,there isreason to conclude that his memory a year and a half after the fact wasbased largely on what he found in Walker's file at the time of the hearing.The presence of the release in Walker's file is explained by Walker's(Continued) 54DECISIONSOF NATIONALLABOR RELATIONS BOARDOn January 22, 1972, Walker wrote Respondent'sattorney as follows:As directed by you I reported to Dr. S.I. Courtmanand taken [sic] a physical examination to determine myphysical fitness to return to work as a guard for Isaacand Vinson Security Services, Inc., at Olinkraft Plant inWest Monroe, Louisiana.Upon completion of this very limited physical Dr.Courtman informed me that I was physically fit,however, arthritis did show up in the X-Ray.I am now awaiting word from you to resume work asa guard pursuant to the decision handed down by theNational Labor Relations Board.Please be informed that I did not authorize release ofany information medical or otherwise to anyone inwriting or verbally. This includes the findings of thephysical taken by me on January 18, 1972, other thanverbally to Dr. S.I. Courtman the fact that I was foundphysically fit.On March 24, Dr. Courtman sent Respondent's attorneya memo stating that he had been unable to comply withrequests from Respondent for a copy of Walker's examina-tion because Walker refused to sign an authorization for itsrelease.Walker received no response to his letter from Respon-dent's attorney and heard nothing further from Respon-dent until by letter dated December 4, 1972, he was offeredunconditional reinstatement without the requirement of aphysical examination.The other claimants in this case were offered reinstate-ment on various dates without any requirement of physicalexamination 31 New employees, including the claimants,were required to take physical examinations at the time oftheir initial hire but were not required to sign any releases.Dr.Courtman testified that he asked for a release inWalker's case because the request for the examination hadcome from an attorney and he gathered that litigation wasinvolved.I find that the offer of reinstatement made in the, January13, 1972, letter was conditional and reject Respondent'scontention thatWalker's backpay should be tolled as ofthat date. Respondent advanced no reason for singlingWalker out for this treatment,32 and in the absence of anyother,proferred reason, the inference is strong that Walkerwas required to take a physical examination because justprior to his original discharge, Walker had reported that hewas sick after being assigned to a job which Respondentknew he was physically unable to perform. The Boardfound both the assignment and Walker's subsequentdischarge discriminatory. Respondent can no more rely ontestimony that he left it with the secretary to be typed In the absence oftestimony from the secretary, I have credited Walker.31Brister, Jordan, and Rhoden were offered reinstatement in 1971,before the first letter sent to Walker32Although Respondent sought to examine Walker at the hearing as tohisphysical condition before the offer of reinstatement was made, itintroduced no evidence to show that it had any knowledge at the time theletterwas sent beyond what it possessed at the time of his discharge toexplain its requirement that Walker be examined.33General Electric Company,150 NLRB 192, 255-256, 284, enfd. 418F.2d 736 (C.A. 2, 1969), cert denied 397 U S. 964 InN L RB v. IndustrialWalker's predischarge physical condition as a reason forrequiring that he take and pass a physicalexaminationprior to reinstatement than it could in support of hisoriginaldischarge. I find that Respondent's offer ofreinstatement conditioned on Walker's taking and passinga physical treated Walker as a new employee, was not avalid offer of reinstatement, and did not toll Respondent'sbackpay obligation to Walker.33 The fact that Walker tookthe examination and apparently passed it, but then failedto sign a required release does not alter this conclusion.Respondent did not initially require therelease,but therequirement was acquiesced in by its attorney, who neverresponded toWalker's January 22 letter or sought toinquire as to what Walker meant by its enigmaticlast line.3.Walker's availability for, employment in 1972Respondent contends that Walker was out of the marketduring the first and second quarters of 1972. During thosequartersWalker had no interimearnings, and the backpayspecification shows no excepted periods from the backpayperiod.However, the specification shows that the periodsof October 12 through November 9, 1970, and September 1through October 17, 1971, were excepted from the backpayperiod.Walker testified that during both these periods hewas hospitalized for alcholism.Walker also testified thatbefore his second hospitalization he was jailed overnighton one occasion. Although Respondent contends that hemust have been unavailable for employment at other timesbecause he was drinking, there is no evidence to supportthis contention.Walker's testimony, which indicated frankacceptance of his condition, distinguished between suffer-ing from alcoholism, drinking, and being constantlyintoxicated.While Walker conceded the first he did notconcede the last, and absent any other evidence I do notinfer that he was incapacitated and out of the market forthe period alleged in the answer. Accordingly, I find thatWalker is entitled to the backpay alleged in the backpayspecification.RECOMMENDED ORDER34Upon the basis of the foregoing findings and conclusionsit is ordered that RespondentIsaacand Vinson SecurityServices, Inc., its officers, agents, successors, and assigns,shall pay to the employees involved in this proceeding asnet backpay the amount set, forth opposite their names.Earl T.Brister- $5,321John H. Fairbanks - $1,794Carroll Jordan - $1,054Everett E. Rhoden, Sr. - $3,939Todd Walker - $5,148CottonMills,208 F.2d 87 (C A. 4), on which Respondent relies, the Courtfound that the respondent company had valid reason for requiring aphysical examination of a returning striker wholly unrelated to any pastdiscrimination against him and arising from a condition which made itimpossible for him to perform his full duties before the strike.&i In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes. ISAAC AND VINSON SECURITYSERVICES55Each of the foregoing sums shall accrue interest at theamounts social security taxes, income tax withholding andrate of 6 percent per annum,computed in the manner setsuch other deductions as may be required by the laws offorth inIsisPlumbing&Heating Co.,138 NLRB 716.the United States or the State of Louisiana.There shall be deducted from each of the foregoing